Citation Nr: 1108952	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  04-15 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable evaluation for service-connected diabetic retinopathy.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran had active service from January 1969 to September 1970.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a May 2002 rating decision of the Muskogee, Oklahoma Regional Office (RO) of the Department of Veterans Affairs (VA).   During the course of the appeal, jurisdiction over the Veteran's case was transferred to the Wichita, Kansas Regional Office, which certified the case for appellate review.  The matters were previously before the Board in September 2005 and November 2009, at which times they were remanded for further development.  The requested development has been completed and the issues are again before the Board for additional appellate consideration.

The Board notes that additional evidence was received into the record in November 2010, following certification of the appeal to the Board, which has not been considered by the RO.  There was no waiver of RO consideration of the additional evidence.  However, the additional evidence is not pertinent to the issue of entitlement to service connection for a psychiatric disability on appeal.  Further, because such issue is granted in the decision below, the Veteran is not prejudiced by the Board's consideration of this evidence at this time.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

The issue of entitlement to an initial compensable evaluation for diabetic retinopathy is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent evidence of record causally relates the Veteran's PTSD diagnosis to his active military service.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010); 75 Fed. Reg. 39843 - 39852 (July 13, 2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As a preliminary matter, the Board is required to address the Veterans Claims Assistance Act of 2000 (VCAA) that became law in November 2000.  The VCAA provides, among other things, that the VA shall make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by the VA.  The VCAA also requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.59 (2010).  The Board's decision in this case represents a complete grant of the benefit sought on appeal.  As such, the Board finds that any deficiency in the VCAA notice does not prejudice the veteran. Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition, the Board is satisfied that all relevant evidence has been obtained.  Consequently, the case is ready for appellate review.

Legal Criteria

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, extensive evidence submitted by the veteran or on his behalf.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Present disability resulting from disease or injury in service is required to establish entitlement to service connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  To establish service connection for a disability, there must be competent evidence of a current disability (medical diagnosis), of incurrence or aggravation of a disease or injury in service (lay or medical evidence), and of a nexus between the in-service injury or disease and the current disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  

Where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946 and a psychosis becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in, or aggravated by, such service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).


Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f)(2010).  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994).

Further relating to claims of service connection for PTSD, in Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States Court of Appeals for Veterans Claims (Court) set forth the analytical framework and line of reasoning for determining whether a veteran was exposed to a recognizable stressor during service, which, as discussed above, is an essential element in solidifying a claim for service connection for PTSD.  In Zarycki, it was noted that, under 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(d) and (f), and the applicable provisions contained in VA Manual 21-1, the evidence necessary to establish the incurrence of a recognizable stressor during service to support a claim of service connection for PTSD will vary depending on whether the veteran "engaged in combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60 (1993).  The determination as to whether the veteran "engaged in combat with the enemy" is made, in part, by considering military citations that expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  However, the Court has held that the Board may not rely strictly on combat citations or the veteran's military occupational specialty to determine if he engaged in combat; rather, other supportive evidence of combat experience may also be accepted.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. App. 70, 76 (1994).  If combat is affirmatively indicated, then the veteran's lay testimony regarding claimed combat- related stressors must be accepted as conclusive as to their actual occurrence and no further development or corroborative evidence will be required, provided that the veteran's testimony is found to be "satisfactory," i.e., credible, and "consistent with the circumstances, conditions, or hardships of such service."  Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a determination that the veteran engaged in combat but the claimed stressor is not related to such combat, there must be independent evidence to corroborate the veteran's statement as to the occurrence of the claimed stressor.  Doran, 6 Vet. App. at 288-89 (1994).  The veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  Further, an opinion by a mental health professional based on a post-service examination of the veteran cannot be used to establish the occurrence of a stressor.  Moreau v. Brown, 9 Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 (1997).

During the pendency of this appeal, effective July 12, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by adding a new paragraph (f)(3), which reads as follows:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.
Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39843 - 39852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)) (emphasis added).  The provisions of this amendment apply to applications for service connection for PTSD that, among others, were appealed to the Board before July 12, 2010 but have not been decided by the Board as of July 12, 2010.  Accordingly, the provisions apply to this case.

Additionally, a qualifying veteran may still establish service connection under 38 C.F.R. § 3.304(f)(2) without regard to the new rule cited above.  75 Fed. Reg. 39850 (July 13, 2010).  The provisions of 38 C.F.R. § 3.304(f)(2) state that "[i]f the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

Legal Analysis

The Veteran contends that service connection is warranted for a psychiatric disability, to include PTSD.  The record reflects that the Veteran has been diagnosed with, and treated for a psychiatric disability that has been variously diagnosed as PTSD and/or depression.  In various statements of record, the Veteran contends that his stressors, which occurred while he was stationed at Tra Bong and assigned to Alpha Battery, 318th Amer-Cal Division, included participating in extensive combat as an artilleryman, being subjected to daily mortar and/or rocket attacks, being subjected to sniper attacks day and night at his base camp, seeing buddies killed in June 1969, taking care of wounded buddies in the field, witnessing the mistreatment of enemy soldiers, and witnessing a fellow soldier kill himself by pulling the pin out of his hand grenade after receiving a letter from his girlfriend.

As previously noted, in order to establish a claim of entitlement to service connection for PTSD, it is necessary to show that an in-service stressor occurred.  The Veteran's service personnel records show that he served in Vietnam between July 1969 and September 1970 and was assigned to Btry A 3d Bn 18th Arty.  Such records also show that the Veteran, whose military occupational specialties included that of a cannoneer and assembler, participated in an unnamed campaign.
Additionally, in an October 2008 Memorandum, in response to the Board's request to corroborate the Veteran's reported stressors, the RO found that the Veteran was assigned to the unit claimed and that:

Although the Veteran claimed that his unit was stationed at Tra-Bong, official Army records show his unit was based at Chu Lai.  The locations are approximately 26 kilometers apart, and this discrepancy is not considered significant.  An extensive search was not conducted to verify daily attacks, but an August 1969 U. S. Military Assistance Command Vietnam monthly summary confirms the U. S. installation at Chu Lai received about 15 rounds of 82 mm mortar fire on August 12, 1969.  National Archives records show the Veteran's unit suffered at least two fatalities during the time the Veteran was there.  One soldier, [A. M.], was killed by artillery, rocket, or mortar fire on May 8, 1970.  Another soldier, [W. C.], died of accidental self destruction on January 27, 1970. 

The RO ultimately found that the evidence obtained was consistent with the Veteran's reported incidents, and the in-service stressors of mortar attacks and the deaths of fellow soldiers were conceded.  

The United States Court of Appeals for Veterans Claims has held that receiving enemy fire or firing on an enemy can constitute participation in combat.  Sizemore v. Principi, 18 Vet. App. 264 (2004).  Therefore, based on this evidence and resolving all reasonable doubt in the Veteran's favor, the Board concludes that the Veteran engaged in combat with the enemy while he was in Vietnam.

The Board notes that if combat is affirmatively indicated, then the veteran's lay testimony regarding claimed combat- related stressors must be accepted as conclusive as to their actual occurrence and no further development or corroborative evidence will be required, provided that the veteran's testimony is found to be "satisfactory," i.e., credible, and "consistent with the circumstances, conditions, or hardships of such service."  Zarycki, 6 Vet. App. at 98.  Here, the Board finds that the Veteran's statements in the record regarding his combat-related stressors to be credible and consistent with the circumstances of his military combat activity.

Thus, the next inquiry is whether the Veteran has a current PTSD diagnosis and whether such diagnosis is causally related to the Veteran's service.  With respect to a current PTSD diagnosis, private mental status evaluations, VA outpatient and inpatient treatment records, as well as November 2008 and March 2010 VA examination reports show that the Veteran has been diagnosed with PTSD that was based in part, if not entirely, on his reported in-service combat related stressors.  The Board finds that all of the evidence with respect to whether the Veteran has a current PTSD diagnosis is competent and probative medical evidence and with resolution of doubt in the Veteran's favor, supports a finding that the Veteran has a current PTSD diagnosis.  Therefore, because the Veteran has been diagnosed as having PTSD, which is linked to his in-service combat experiences in Vietnam and resolving all benefit of doubt in the Veteran's favor, the Board finds that the evidence of record is sufficient to support a finding of service connection for PTSD.  Accordingly, the Veteran's claim for service connection for PTSD is granted.


ORDER

Entitlement to service connection for PTSD is granted.


REMAND

The record shows that the most recent Supplemental Statement of the Case (SSOC) issued by the RO with respect to the Veteran's claim for an increased evaluation for his service-connected diabetic retinopathy was in September 2010.  However, in November 2010, subsequent to issuance of the September 2010 SSOC, the Veteran submitted additional nonduplicative VA outpatient treatment records that are pertinent to his increased rating claim.  Therefore, the issue must be remanded so that the RO can consider all nonduplicative additional evidence of record received since issuance of the September 2010 Supplemental Statement of the Case and readjudicate the issue on appeal accordingly. 

With regard to the duty to assist, VA must make reasonable efforts to assist the veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c)(d) (2010).  Such assistance includes the obligation to obtain ongoing treatment records while a claim is pending.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  In light of the evidence submitted by the Veteran in November 2010, the Board notes that there may be VA relevant treatment records that have not been associated with the Veteran's claims file.  Therefore, the Board finds that the RO must locate and associate with the Veteran's claims file, any outstanding VA treatment records.  Such information would be useful in the de novo adjudication of the Veteran's claim for an increased evaluation for his service-connected diabetic retinopathy.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he furnish the names, addresses, and dates of treatment of all medical providers from whom he has received treatment for his diabetic retinopathy since May 2001.  After securing the necessary authorizations for release of this information, seek to obtain copies of all treatment records referred to by the Veteran, not already of record, including any ongoing VA treatment records.

2.  Thereafter, the issue on appeal should be readjudicated with consideration of all nonduplicative additional evidence of record received since issuance of the September 2010 Supplemental Statement of the Case.  If the benefit sought is not granted, the Veteran and his representative should be issued a supplemental statement of the case, and afforded the appropriate period to respond.  Thereafter, the claim should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


